Case 1:19-cv-06697-LAP Document 70
                                69 Filed 09/08/20
                                         09/04/20 Page 1 of 2
             Case 1:19-cv-06697-LAP Document 70
                                             69 Filed 09/08/20
                                                      09/04/20 Page 2 of 2




           711 Third Avenue, 14th Floor             84 Corporate Woods
           New York, New York 10017                 10801 Mastin Boulevard, Suite 1000
           Tel.: (212) 687-6262                     Overland Park, Kansas 66210
                                                    Tel.: (913) 647-9050


                                               SAIBER LLC

The Clerk of the Court shall mark this              Jakob B. Halpern
action closed and all pending motions               One Gateway Center, Suite 1000
                                                    Newark, New Jersey 07102
denied as moot.
                                                    Tel.: (973) 622-3333



     IT IS SO ORDERED:

     Dated: Sept. 8, 2020                 ________________________________________

                                               THE HON. LORETTA A. PRESKA




                                           2
